Citation Nr: 1816284	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-27 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Jan Dils, Attorneys at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1993 and from January 1999 to November 2000.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that rating decision, the RO granted entitlement to service connection for major depressive disorder, secondary to the service-connected left ankle disability rated at 30 percent disabling, effective January 24, 2007.  However, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raised a TDIU issue, as the Veteran reported that he has not worked since he left the military and has been receiving disability benefits from the Social Security Administration since 2003.  Accordingly, the Board inferred a claim of TDIU and remanded the claim to the RO in the May 2017 decision for adjudicative action.

In August 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In March 2015 and May 2017, the Board remanded the case to the RO for further development and adjudicative action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to TDIU.  Service connection has been established for major depressive disorder (MDD), rated as 50 percent disabling; left ankle sprain, rated as 20 percent disabling; degenerative arthritis of the lumbar spine, rated as 10 percent disabling; radiculopathy of the right lower extremity associated with degenerative arthritis of the lumbar spine, rated as 10 percent disabling; and left inguinal hernia operation scar, rated as 0 percent disabling.  

The Board remanded the Veteran's TDIU claim in May 2017 with instructions to complete all notification and additional appropriate development deemed necessary.  The Veteran's representative submitted a medical evaluation from April 2017 with notes indicating lower back pain, peripheral neuropathy, and cervicalgia with left arm paresthestia.  A December 2017 VA examiner opined that the Veteran's back condition results in an inability to lift more than 15 pounds from the floor or low shelves and walk more than 50 yards without having to stop or sit due to back pain.  However, the VA examiner opined that the Veteran's radiculitis does impact the Veteran's ability to function in an occupational environment.  A May 2016 VA examiner opined that the Veteran can understand, remember, and carry out instructions, may experience moderate difficulty responding appropriately to supervision and relating effectively to coworkers, may experience mild difficulty concentrating, and may experience moderate difficulty sustaining persistence and pace and adapting to change.  

Yet there are no recent VA examinations that describe the severity of the Veteran's left ankle disability.  The treatment notes do not provide evidence that can be used to adequately evaluate the current severity of the Veteran's functional impairment of the left ankle.  For instance, it is unclear whether the Veteran's service-connected left ankle disability would prevent him from standing stationary for long periods or limit him in other ways.  

Further, the Veteran has applied for an increased rating for his service-connected lumbar spine disability.  He submitted a notice of disagreement in July 2017 and the RO has yet to issue a statement of the case addressing his claims.  This application indicates that the Veteran believes his lumbar spine disability is worse the current evaluation indicates.  Moreover, this claim may result in a higher rating for the service-connected back disability and a higher combined rating.  Thus, a remand to afford a chance for the Veteran's claim for increased rating to resolve is appropriate.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current nature and severity of the Veteran's service-connected left ankle disability.  The VA examiner should review the claims folder and note such review.  All indicated tests should be conducted.  The VA examiner should provide an opinion as to the functional effect of the service-connected left ankle disability on the Veteran's ability to function in an occupational environment.  

3.  After the above development has been completed, and the adjudication of the Veteran's claim for an increased rating for the service-connected lumbar spine disability has been completed, readjudicate the Veteran's claim for TDIU claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


